Citation Nr: 1129639	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-38 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Reno, Nevada Department of Veterans' Affairs (VA) Regional Office (RO).  This case has since been transferred to the Oakland California VARO.  

The Veteran testified at a hearing before the RO in September 2005.  A transcript of that hearing has been associated with the claims file.

During the pendency of this appeal, the Veteran was scheduled for Travel Board hearing before a member of the Board in May 2010, however, the Veteran failed to appear to the scheduled hearing and no motion for a new hearing was received thereafter.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously remanded by the Board in June 2010 for further development.  

FINDING OF FACT

The evidence of record reflects that the Veteran's currently diagnosed acquired psychiatric disorder, to include bipolar disorder, did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, to include bipolar disorder, are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.384 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the May 2005 rating decision, he was provided notice of the VCAA in December 2004.  An additional VCAA letter was sent in July 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in March 2006 and January 2010, pertaining to the downstream disability rating and effective date elements of his claims, with subsequent re-adjudication in January 2010 and February 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports and statements from the Veteran and his representative.  

The Board notes that while information of record indicates that the Veteran is receiving payment from the Social Security Administration (SSA), upon several requests for SSA records, a response was received in October 2009 indicating that such records could not be sent, they do not exist, and further efforts would be futile for the reasons that there were no medical records, the person did not file for disability benefits, or the person filed for disability benefits but no medical records were obtained.  In a Supplemental Statement of the Case, dated in January 2010, the RO noted that it had received the October 2009 reply from SSA that it had no medical records for the Veteran.  The Supplemental Statement of the Case was sent to the Veteran's last known address.  As such, the Board has fulfilled the duty to assist the Veteran with requesting these records.  38 U.S.C.A. § 5103A(b) (West 2002).

The Board also finds that there is no further duty to assist the Veteran in obtaining a VA examination.  The Board remanded this case in June 2010 for additional development, to include providing a VA examination with opinion for the Veteran.  A VA examination was scheduled in August 2010, at which time, the Veteran failed to appear to this examination.  Thereafter, it was discovered that both the Board's June 2010 decision and the February 2011 Supplemental Statement of the Case had been returned as undeliverable.  The Board contacted the Veteran's representative to help discover the Veteran's whereabouts and address.  However, following attempts to contact the Veteran at his last known addresses and phone numbers, the Veteran's representative provided a July 2011 letter reflecting that they had exhausted all efforts to locate the Veteran.  As discussed below, the Board finds that there is no evidence of an in-service disease or injury related to a psychiatric disorder and no evidence indicating that the Veteran's current psychiatric disability or symptoms may be associated with his active service.  38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, a new VA opinion for the issue on appeal is not necessary.  Id.  

It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, under these circumstances, VA has undertaken reasonable efforts to assist the Veteran in developing his claim and there remains no reasonable possibility that any assistance in providing the Veteran a VA examination would aid in substantiating the claim, given that he had failed to appear to the previously scheduled examination and that his current whereabouts are still unknown.  38 U.S.C.A. § 5103A(a) (West 2002).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current psychiatric disorder is related to his active service.  During a September 2005 hearing before the RO, the Veteran testified that he did not know whether this psychiatric disorder occurred during his active service and or whether he received treatment during his active service.  In his November 2005 VA form 9, the Veteran reported that "the symptoms of this disability were evident while in service and after."  In a November 2005 Income Net Worth and Employment Statement, the Veteran reported that his bipolar disorder and manic depression prevented him from working and these disabilities began in February 1999.  

Service treatment reports reflect that, upon entrance into active service, the Veteran reported that he was in good health in a July 1957 report of medical history with no complaints of any nervous trouble of any sort, depression or excessive worry, trouble sleeping, frequent or terrifying nightmares, loss of memory or amnesia, or other psychiatric symptomatology.  A July 1957 report of medical examination revealed that upon clinical evaluation, the Veteran's psychiatric system was normal.  He was not treated for or complained of psychiatric symptoms during active service.  Likewise, upon separation from active service, a May 1960 report of medical examination revealed that upon clinical evaluation, the Veteran's psychiatric system was normal.  In addition, he reported that his health was "very good" in a May 1960 report of medical history and he had no complaints of any nervous trouble of any sort, depression or excessive worry, trouble sleeping, frequent or terrifying nightmares, loss of memory or amnesia, or other psychiatric symptomatology.  At this time, it was noted that he had no significant medical history.  

A February 1999 disabled/handicapped verification form signed by a private psychologist indicated that, in his opinion, the Veteran had a disability or handicap to the extent of being unable to engage in any substantial gainful employment by reason of any medically determinable physical or mental impairment which has lasted or can be expected to last for a continuous period of not less than 12 months.  

VA outpatient treatment reports from July 1998 to October 2010 reflect that the Veteran was initially diagnosed in July 1998 with rule out major depressive disorder, rule out dysthymic disorder, and rule out alcohol abuse.  He reported in August 1998 that he had an onset of depression in 1991 and was diagnosed with rule out dysthymia and rule out alcohol abuse.  He was subsequently treated for and diagnosed with personal history depression, PTSD, history of PTSD, depression, dysthymia, major depression with psychosis, affective psychosis, delirium, drug side effect, psychotic disorder, cognitive disorder, delusional disorder versus psychotic disorder, major depressive disorder, schizophrenia, dementia, drug induced hallucinosis, and anxiety, not otherwise specified.  

After a review of the record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is not warranted.  

Initially, the Board finds that, while the Veteran has a currently diagnosed psychiatric disorder, there is no evidence of treatment for or complaints of any psychiatric disorder or symptoms.  The Veteran reported that he was in good health upon entry into active service and that he was in very good health upon separation from active service with no complaints at either time of any nervous trouble of any sort, depression or excessive worry, trouble sleeping, frequent or terrifying nightmares, loss of memory or amnesia, or other psychiatric symptomatology.  In addition, the clinical evaluations provided upon the Veteran's entrance into and separation from service reflect normal findings of the psychiatric system.  

The Board also finds that the earliest indication of a psychiatric disorder was not until July 1998, at which time the Veteran was diagnosed rule out major depressive disorder, rule out dysthymic disorder, and rule out alcohol abuse, approximately 38 years following his discharge from active duty.  In fact, the Veteran reported in an August 1998 VA outpatient treatment report that the onset of his depression began in 1991, approximately 31 years following his discharge from active duty.  

In addition, the Board finds that there is no lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and the Veteran's active service.  In this regard, the Board observes that no opinion has been furnished by a medical professional indicating any relationship between the Veteran's active service and any currently diagnosed psychiatric disorder.  Moreover, the Veteran's various statements to his treatment providers do not reflect report of continuity of symptoms since service.  As noted above, the Veteran reported in an August 1998 VA outpatient treatment report that the onset of his depression began in 1991, approximately 31 years following his discharge from active duty.  His testimony during the September 2005 RO hearing indicates that he did not know if he had symptoms in service or was treated for a psychiatric disability at that time.  In addition, the Veteran reported in a November 2005 Income Net Worth and Employment Statement that his bipolar disorder and manic depression began in February 1999.  

With respect to the Veteran's statements in his November 2005 VA form 9 that his psychiatric symptoms were evident while in service and after, the Board finds that the Veteran's lay statements to this effect are competent, but also finds that his statements are not credible as they are both internally inconsistent and inconsistent with the other evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, the Board points out that the record is replete with lay and medical evidence contemporaneous to the Veteran's active service and thereafter, which does not reflect a continuity of symptomatology of psychiatric symptoms since active service.  In this regard, the Board notes that the Veteran testified in September 2005 that he did not know if he had symptoms in service or was treated for a psychiatric disability at that time and he reported in the November 2005 Income Net Worth and Employment that his bipolar disorder and manic depression began in February 1999.  Moreover, he reported to a VA treatment provider in August 1998 that the onset of his depression began in 1991.  Also, he had stated that he was in good health upon entry into active service and that he was in very good health upon separation from active service with no complaints at either time of any nervous trouble of any sort, depression or excessive worry, trouble sleeping, frequent or terrifying nightmares, loss of memory or amnesia, or other psychiatric symptomatology.  

In addition the medical evidence of record demonstrates that the Veteran had a normal psychiatric system upon clinical evaluation at entrance into and separation from active service.  Thereafter, the medical evidence of record demonstrates that he did not complain of or receive treatment for a psychiatric disability until July 1998.  Therefore, for the reasons discussed above, the Veteran's lay statements lack credibility due to their internal inconsistency and inconsistency with the evidence of record, as the Veteran's claim of having psychiatric symptoms in service and after are contradicted by the contemporaneous lay and medical evidence contained in the service treatment records which clearly refutes his account of psychiatric symptoms during his active service or for approximately 38 years after his active service.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Thus, weighing the Veteran's earlier statements as reflected in his medical records against his later contention in his VA form 9 that psychiatric symptoms were evident while in service and after, the Board can and does attach more credibility and probative value to the earlier documents because they reflect what the Veteran was experiencing at the time.  The fact that the Veteran did not report any symptoms at service discharge or within the years shortly thereafter strongly suggests that they were not present at that time.  Therefore, the amount of time that has elapsed between military service and the first post-service complaint can be considered as evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, the Board finds that there is no evidence of record of an acquired psychiatric disorder during the Veteran's active service and no evidence of a nexus between the Veteran's current acquired psychiatric disability and his active service.  As such, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder, to include bipolar disorder, is related to his active military service.  Therefore, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


